Exhibit 10.10 — 2010 Stock Incentive Plan
U.S. GLOBAL INVESTORS, INC.
2010 STOCK INCENTIVE PLAN
Adopted October 13, 2010
ARTICLE ONE
GENERAL PROVISIONS
I.      PURPOSE OF THE PLAN
The 2010 Stock Incentive Plan is intended to promote the interests of U.S.
Global Investors Inc., a Texas corporation, by providing eligible persons in the
Corporation’s service with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation to align such
persons’ interests with those of the Corporation’s shareholders and as an
incentive for them to remain in such service.
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
II.      STRUCTURE OF THE PLAN
     The Plan shall consist of (i) a Fixed Grant Program under which eligible
Directors shall be granted monthly shares of Class A Common Stock of the
Corporation and (ii) a Discretionary Grant Program under which eligible persons
may, at the discretion of the Plan Administrator, be granted shares of Class A
Common Stock of the Corporation.
III.      ADMINISTRATION OF THE PLAN
                       A.      The Compensation Committee shall have sole and
exclusive authority to administer the Discretionary Grant Program with respect
to Section 16 Insiders. Administration of the Discretionary Grant Program with
respect to all other persons eligible to participate in that program may, at the
Board’s discretion, be vested in the Compensation Committee or the Board may
retain the power to administer the program with respect to all such persons.
                       B.      To the extent permitted by applicable law, and
subject to the limits set forth at Section IV.B. of this Article One, the
Chairman of the Compensation Committee may grant Awards under the Discretionary
Grant Program to one or more eligible persons. In all events the Compensation
Committee must approve any discretionary grants made to Section 16 Insiders.
                       C.      The Board may delegate to one or more executive
officers of the Corporation the authority to exercise such other administrative
powers under the Plan as the Board may determine. Any person delegated
administrative powers by the Board shall serve for such period of time as the
Board may determine and may be removed by the Board at any time. The Board may
also at any time terminate the delegation to such executive officers and
reassume all powers and authority previously delegated to such officers.
                       D.      Each Plan Administrator shall, within the scope
of its administrative functions under the Plan, have full power and authority
(subject to the provisions of the Plan) to establish such rules and regulations
as it may deem appropriate for proper administration of the Discretionary Grant
Program and to make such determinations under, and issue such interpretations
of, the provisions of that program and any Award made thereunder as it may deem
necessary or advisable. Decisions of the Plan Administrator within the scope of
its administrative functions under the Plan shall be final and binding on all
parties who have an interest in the Discretionary Grant Program under its
jurisdiction or any Award thereunder.

1



--------------------------------------------------------------------------------



 



                       E.      Service as a Plan Administrator by the members of
the Compensation Committee shall constitute service as Board members, and the
members of each such committee shall accordingly be entitled to full
indemnification and reimbursement as Board members for their service on such
committee. No member of the Compensation Committee or other person to whom
administrative authority is delegated shall be liable for any act or omission
made in good faith with respect to the Plan or any Award thereunder.
IV. ELIGIBILITY
                       A.      Fixed Grant Program. Non-employee members of the
Board shall receive an Award monthly of one hundred (100) shares of Common
Stock. Such Awards shall be made no later than the last day of each calendar
month.
                       B.      Discretionary Grant Program.
                                1.      The persons eligible to participate in
the Discretionary Grant Program are as follows:
                                                 (i) Employees, and
                                                 (ii) non-employee members of
the Board or the board of directors of any Parent or Subsidiary, and
                                2.      The Plan Administrator shall have full
authority to determine which eligible persons are to receive Awards under the
Plan, the time or times when those Awards are to be made, and the number of
shares to be covered by each such Award.
                                3.      The maximum number of shares of Common
Stock for which Awards may be granted to any Participant under the Discretionary
Grant Program for any one year shall not exceed 1,200 for eligible Directors and
2,400 for other Participants.
               V. STOCK SUBJECT TO THE PLAN
                       A.      The stock issuable under the Plan shall be shares
of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Corporation on the open market. The number of shares of
Common Stock initially reserved for issuance over the term of the Plan shall be
limited to One Hundred and Fifty Thousand (150,000) shares.
                       B.   The maximum number of shares of Common Stock for
which Awards may be granted over the term of the Plan shall be One Hundred and
Fifty Thousand (150,000). Such limits shall be subject to adjustment under
Section V.C. of this Article One.
                       C.   If any change is made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, then the Compensation Committee shall make equitable
adjustments to: (i) the maximum number and/or class of securities issuable under
the Plan; and (ii) the maximum number and/or class of securities for which any
one person may be granted Awards in the aggregate under the Plan per calendar
year. Such adjustments shall be made by the Compensation Committee in such
manner as it deems appropriate, and the adjustments shall be final, binding and
conclusive upon each person eligible for an Award under the Plan.
                       D.      The Plan shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

2



--------------------------------------------------------------------------------



 



ARTICLE TWO
STOCK ISSUANCE UNDER THE FIXED GRANT PROGRAM AND DISCRETIONARY GRANT PROGRAM
               I. STOCK ISSUANCE TERMS
                       A.      Shares of Common Stock shall be issued under the
Fixed Grant Program and Discretionary Grant Program, as vested shares, through
direct and immediate issuances without cash consideration payable for the
shares.
                       B.   The recipient shall have full stockholder rights
with respect to any shares of Common Stock issued to him or her under the Plan.
Accordingly, to the extent that the shares have any voting rights, such
individual shall have the right to vote such shares and to receive any dividends
paid on such shares.

3



--------------------------------------------------------------------------------



 



ARTICLE THREE
MISCELLANEOUS
               I.      TAX WITHHOLDING
                    A.      The Corporation’s obligation to deliver shares of
Common Stock upon the issuance of an Award made to an employee Participant shall
be subject to the satisfaction of all applicable income and employment tax
withholding requirements.
                    B.      The Plan Administrator may, in its discretion,
provide one or more employee Participants in the Plan with the right to use
shares of Common Stock in satisfaction of all or part of the Withholding Taxes
to which such Participants may become subject in connection with the exercise,
vesting or issuance of those Awards. Such right may be provided to any such
Participant in either or both of the following formats:
     Stock Withholding: The election to have the Corporation withhold, from the
vested shares of Common Stock otherwise issuable upon the issuance of such
Award, a portion of those shares with an aggregate Fair Market Value equal to
the percentage of the Withholding Taxes (not to exceed one hundred percent
(100%) designated by such person.
     Stock Delivery: The election to deliver to the Corporation, at the time the
issuance of such Award, one or more shares of Common Stock previously acquired
by such person (other than in connection with the issuance triggering the
Withholding Taxes) with an aggregate Fair Market Value equal to the percentage
of the Withholding Taxes (not to exceed one hundred percent (100%) designated by
such person.
               II.      SHARE ESCROW/LEGENDS
Shares of Common Stock issued under the Plan shall be issued directly to the
Participant with restrictive legends on the certificates with respect to any
applicable transfer restrictions on those shares.
               III.      EFFECTIVE DATE AND TERM OF THE PLAN
                    A.      The Plan shall become effective on the Plan
Effective Date.
                    B.      The Plan shall terminate upon the earliest to occur
of (i) the tenth anniversary of the Plan Effective Date or (ii) the date on
which all shares available for issuance under the Plan shall have been issued as
fully vested shares.
               IV.      AMENDMENT OF THE PLAN
                    A.      The Board shall have complete and exclusive power
and authority to amend or modify the Plan in any or all respects. Amendments to
the Plan will be subject to stockholder approval to the extent required under
applicable law or regulation or pursuant to the listing standards of the Stock
Exchange on which the Common Stock is at the time primarily traded.
                    B.      Awards may be granted under the Plan that involve
shares of Common Stock in excess of the number of shares then available for
issuance under the Plan, provided no shares shall actually be issued pursuant to
those Awards until the number of shares of Common Stock available for issuance
under the Plan is sufficiently increased by stockholder approval of an amendment
of the Plan authorizing such increase. If stockholder approval is required and
is not obtained within twelve (12) months after the date the first excess Award
is made against such contingent increase, then any Awards granted on the basis
of such excess shares shall terminate and cease to be outstanding.

4



--------------------------------------------------------------------------------



 



               V.       REGULATORY APPROVALS
                    A.      The implementation of the Plan, the granting of any
Awards under the Plan and the issuance of any shares of Common Stock under the
Plan shall be subject to the Corporation’s procurement of all approvals and
permits required by regulatory authorities having jurisdiction over the Plan,
the Awards granted under it and the shares of Common Stock issued pursuant to
it.
                    B.      No shares of Common Stock or other assets shall be
issued or delivered under the Plan unless and until there shall have been
compliance with all applicable requirements of applicable securities laws, and
all applicable listing requirements of any Stock Exchange on which Common Stock
is then listed for trading.
               VI.       NO EMPLOYMENT/SERVICE RIGHTS
Nothing in the Plan shall confer upon the Participant any right to continue in
service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining such person) or of the Participant, which rights are
hereby expressly reserved by each, to terminate such person’s service at any
time for any reason, with or without cause.

5



--------------------------------------------------------------------------------



 



APPENDIX
               The following definitions shall be in effect under the Plan:
                    A.      Award shall mean a direct stock issuance.
                    B.      Board shall mean the Corporation’s Board of
Directors.
                    C.      Code shall mean the Internal Revenue Code of 1986,
as amended.
                    D.      Common Stock shall mean the Corporation’s Class A
Common Stock.
                    E.      Compensation Committee shall mean the Compensation
Committee of the Board comprised of two (2) or more non-employee Board members.
                    F.      Corporation shall mean U.S. Global Investors, Inc.,
a Texas corporation, and any corporate successor to all or substantially all of
the assets or voting stock of U.S. Global Investors, Inc. which has by
appropriate action assumed the Plan.
                    G.      Discretionary Grant Program shall mean the
discretionary grant program in effect under Article One of the Plan pursuant to
which Awards may be granted to one or more eligible individuals.
                    H.      Employee shall mean an individual who is in the
employ of the Corporation (or any Parent or Subsidiary, whether now existing or
subsequently established), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
                    I.      Fair Market Value per share of Common Stock on any
relevant date shall be determined in accordance with the following provisions:
                    (i) If the Common Stock is at the time traded on the Nasdaq
Capital Market, then the Fair Market Value shall be the closing selling price
per share of Common Stock at the close of regular hours trading (i.e., before
after- hours trading begins) on such Stock Exchange on the date in question, as
such price is reported by the National Association of Securities Dealers. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
                    (ii) If the Common Stock is at the time listed on any other
Stock Exchange, then the Fair Market Value shall be the closing selling price
per share of Common Stock at the close of regular hours trading (i.e., before
after-hours trading begins) on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
                    J.      Fixed Grant Program shall mean the fixed grant
program in effect under Article One of the Plan pursuant to which Awards shall
be granted monthly to non-employee directors of the Board.
                    K.      1934 Act shall mean the Securities Exchange Act of
1934, as amended.
                    L.      Parent shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation,
provided each corporation in the unbroken chain (other than the Corporation)
owns, at the time of the determination, stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
                    M.      Participant shall mean any person who is issued
shares of Common Stock, under the Plan.
                    N.      Plan shall mean this U.S. Global Investors, Inc.
2010 Stock Incentive Plan.

6



--------------------------------------------------------------------------------



 



                    O.      Plan Administrator shall mean the particular entity,
whether the Compensation Committee or the Board, which is authorized to
administer the Plan with respect to one or more classes of eligible persons, to
the extent such entity is carrying out its administrative functions under that
program with respect to the persons under its jurisdiction.
                    P.      Plan Effective Date shall mean the date on which the
Plan is approved by the Corporation’s stockholders.
                    Q.      Section 16 Insider shall mean an officer or director
of the Corporation subject to the short-swing profit liabilities of Section 16
of the 1934 Act.
                    R.      Stock Exchange shall mean the American Stock
Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.
                    S.      Subsidiary shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
                    T.      Withholding Taxes shall mean the applicable income
and employment withholding taxes to which the holder of an Award under the Plan
may become subject in connection with the grant, exercise, issuance, vesting or
settlement of that Award.

7